Order entered March 21, 2013




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-12-00853-CR

                             DERWIN DWIGHT MOORE, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 195th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F11-26009-N

                                           ORDER
        The Court REINSTATES the appeal.

        On February 15, 2013, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On March 19, 2013, we received appellant’s brief, together

with an extension motion. Therefore, in the interest of expediting the appeal, we VACATE the

February 15, 2013 order requiring findings.

        We GRANT the March 19, 2013 extension motion and ORDER appellant’s brief filed as

of the date of this order.

                                                       /s/   DAVID EVANS
                                                             JUSTICE